--------------------------------------------------------------------------------

Exhibit 10.1
 
RENEWAL PROMISSORY NOTE


$99,319.39
Executed at Broward County, Florida
 
January 31, 2011



FOR VALUE RECEIVED, Le@P Technology, Inc., a Delaware corporation with a
principal place of business at 5601 N. Dixie Highway, Suite 411, Fort
Lauderdale, Florida  33334 ("Maker"), promises to pay to the order of the M. Lee
Pearce Living Trust (the "Payee"), the principal sum of NINETY-NINE THOUSAND
THREE HUNDRED NINETEEN DOLLARS AND THIRTY-NINE CENTS ($99,319.39), together with
interest at the “Prime Rate” (as hereinafter defined), as announced from time to
time, due and payable in one lump sum of principal and interest on January 8,
2012.  “Prime Rate” shall mean the prime commercial lending rate set forth in
the “Money Rates” section of The Wall Street Journal, as announced from time to
time.  Principal and interest shall be payable to the Payee at the following
address:  16 La Gorce Circle, Miami Beach, FL 33141, or such other place as the
Payee may designate.


This Promissory Note (this "Note") is issued subject to the following additional
terms and conditions:


Renewal of Original Notes dated June 15, 2009, September 1, 2009 and February
22, 2010.  This Note is a renewal promissory note, and renews, amends and
restates the terms and obligations under those certain promissory notes made by
the Maker to the Payee dated June 15, 2009, September 1, 2009 and February 22,
2010 in the original principal amounts of $25,000, $55,000 and $15,000,
respectively (the “Prior Notes”), and their corresponding accrued interest
aggregating $4,319.39.  Pursuant to this Note, the maturity date for the payment
of principal and accrued interest under the Prior Notes has been extended from
January 8, 2011 to January 8, 2012. It is the intention of the Maker and the
Payee that this Note, given in replacement of the Prior Notes and their accrued
interest, shall amend, restate and renew the Prior Notes without constituting a
novation, satisfaction, cancellation or extinguishment of the Prior Notes, but
that henceforth the indebtedness represented thereby and the obligations
thereunder shall be paid in accordance with the terms and conditions of this
Note, and not in accordance with the terms and conditions of the Prior
Notes.  For the avoidance of doubt, the obligations evidenced by this Note are
the same obligations as were evidenced by the Prior Notes.


1.           Type of Payment.  Payment of both principal and interest shall be
made in currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.


2.           Manner of Payment.  Payment shall be made to Payee at the Payee's
address set forth above or such other place as Payee may designate in writing.


3.           Interest on Overdue Payments.  From and after the date which is
fifteen (15) days after the date upon which any payment of principal hereunder
becomes due and payable, if the same is not timely paid, interest shall be
payable on all sums outstanding hereunder at fifteen percent (15%) per annum.

 
 

--------------------------------------------------------------------------------

 

4.           Waiver.  Payee hereby waives all defaults under the Prior Note and
agrees that the obligations evidenced hereby are in good standing, free from
defaults as of the date hereof.


5.           Miscellaneous.


(A)           This Note shall be binding upon the Maker and its successors and
assigns.


(B)           If any provision hereof shall be held invalid or unenforceable by
any court of competent jurisdiction or as a result of future legislative action,
such holding or action shall be strictly construed and shall not affect the
validity or effect of any other provision hereof.


(C)           The validity, interpretation and effect of this Note shall be
exclusively governed by, and construed in accordance with, the laws of the State
of Florida, excluding the "conflict of laws" rules thereof.


(D)           This Note may not be amended or modified, nor shall any waiver of
any provision hereof be effective, except by an instrument in writing executed
by the Maker and accepted by Payee.


(E)           In case suit shall be brought for the collection hereof, or if it
is necessary to place the same in the hands of an attorney for collection, the
Maker agrees to pay reasonable attorneys’ fees and costs for making such
collections.


IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.



 
LE@P TECHNOLOGY, INC.
     
By: /s/ Timothy C. Lincoln
 
Name: Timothy C. Lincoln
 
Acting Principal Executive Officer

 
 

--------------------------------------------------------------------------------